
	

114 HR 1743 IH: Harriet Moses Tubman Congressional Gold Medal Act
U.S. House of Representatives
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1743
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2015
			Ms. Clarke of New York introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To award posthumously a Congressional Gold Medal to Harriet Tubman, in recognition of her
			 contributions and lifelong commitment in the fight for freedom of enslaved
			 men, women, and children in the United States.
	
	
 1.Short titleThis Act may be cited as the Harriet Moses Tubman Congressional Gold Medal Act. 2.FindingsThe Congress finds the following:
 (1)An integral part of the fight for abolition of slavery, Harriet Tubman, was born into slavery as Araminta Minty Harriet Ross in Dorchester County, Maryland, to Harriet Rit Green and Ben Ross.
 (2)Neither an exact year nor exact location of her birth is known as is the case with many slaves in the United States, but historians estimate her birth year to be around 1820.
 (3)Araminta’s hardships began early with the fracturing of her family as three of her eight siblings were sold to distant plantations in addition to enduring physical violence that caused permanent injuries from: scars, seizures, headaches, and narcoleptic episodes with intense dream states.
 (4)Many historians believe that the story of Araminta’s mother, Rit, hiding her younger brother Moses with the aid of other slaves and free blacks in the community from a Georgia slave trader to be the pivotal example of resistance that would drive her actions in the future.
 (5)Furthermore, the meaning of freedom was ambiguous and unsecure as Araminta’s father, Ben, through an act of manumission in a former owner’s will was technically freed at the age of 45.
 (6)Despite Ben’s freedom and the manumission stipulations that applied to his wife and their children, Ben held little clout to challenge the owners that chose not to free his family and had no choice but to continue working for his former owners.
 (7)Around 1844, Araminta married a freedman named John Tubman, took her mother’s first name Harriet, and began planning her escape from slavery.
 (8)In the cover of night guided by the North Star, Harriet escaped by traveling nearly 90 miles to Pennsylvania in 1849 by means of the Underground Railroad, a well-organized network guided by White abolitionists, freed, and enslaved Blacks.
 (9)The following year, the U.S. Congress passed the Fugitive Slave Law of 1850 that called for both slave and free States’ law enforcement to report runaway slaves for capture. (10)Nevertheless, Harriet did not yield to the growing danger and risked her own newly acquired freedom to return to free her family and other slaves while redirecting the Underground Railroad to Canada, which prohibited slavery.
 (11)Harriet’s leadership and courage earned her the nickname of Moses as she facilitated the freedom of many slaves and would also encounter other historical figures such as abolitionist John Brown and likely Frederick Douglass.
 (12)During the Civil War, Harriet would have many roles working for the Union Army which included using her experience to act as an armed scout and spy.
 (13)Harriet was the first woman in the Civil War to lead an armed expedition, which liberated more than 700 slaves during the Combahee River Raid in South Carolina earning her the moniker General Tubman.
 (14)In 1859, Republican abolitionist U.S. Senator William H. Seward sold Harriet a piece of land on the outskirts of Auburn, New York.
 (15)Harriet’s home in Auburn would remain her haven for family and friends following the war with a portion of the property donated to the African Methodist Episcopal Church where the Harriet Tubman Home for the Aged opened in 1908.
 (16)Harriet’s efforts for equality did not cease as she became an advocate to the cause of women’s suffrage.
 (17)In 1913, Harriet’s death was commemorated with military honors at Fort Hill Cemetery in Auburn, New York.
 (18)In 2014, President Barack Obama signed into law the National Defense Authorization Act for 2015, which included a provision establishing a Harriet Tubman National Historical Park.
 (19)It is befitting that Congress bestow the highest civilian honor, the Congressional Gold Medal, to Harriet Moses Tubman, posthumously in honor of her work on behalf of civil rights, her selflessness, resilience to adversity, and actions during the Civil War that would save the lives of hundreds.
			3.Congressional Gold Medal
 (a)Presentation AuthorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the posthumous presentation, on behalf of the Congress, of a gold medal of appropriate design in commemoration of Harriet Tubman, in recognition of her contributions and lifelong commitment in the fight for freedom of enslaved men, women, and children in the United States.
 (b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
 (c)Award of medalFollowing the award of the gold medal in commemoration of Harriet Tubman under subsection (a), the medal shall be given to the Harriet Tubman National Historical Park in Auburn, New York, her final resting place, where it shall be available for display or temporary loan to be displayed elsewhere, as appropriate.
 4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of medals
 (a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			
